     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 1 of 8 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Joshua Gutierrez
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:21-cv-03978
12
     Joshua Gutierrez
13
                        Plaintiff,           PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                  1. Violation of the Rosenthal Fair Debt
15
                                                  Collection Practices Act
16   Capital One Bank USA, N.A.                2. Violation of the Telephone Consumer
                                                  Protection Act
17
                        Defendant.
18

19         COMES NOW Plaintiff Joshua Gutierrez, an individual, based on
20   information and belief, to allege as follows:
21                                   INTRODUCTION
22      1. This is an action for damages brought by an individual consumer for
23   Defendant Capital One Bank USA, N.A.’s violations of the Rosenthal Fair Debt
24   Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter “Rosenthal
25   Act”), which prohibits debt collectors from engaging in abusive, deceptive, and
26   unfair practices and violation of the Telephone Consumer Protection Act 47 U.S.C.
27

28

                                               1
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 2 of 8 Page ID #:2




1    §227, et seq. (hereinafter “TCPA”), which prohibits the use of automated dialing
2    equipment when making calls to consumers.
3       2. Plaintiff brings this action against Defendant Capital One Bank USA, N.A.
4    (hereinafter “Defendant” or “Capital One”) for its abusive and outrageous conduct
5    in connection with debt collection activity, as Defendant contacted Plaintiff over
6    15 times after receiving a notice of attorney representation, all sent through
7    certified mail.
8       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
9    following findings and purpose in creating the Rosenthal Act:
10
           (a)(1) The banking and credit system and grantors of credit to consumers are
           dependent upon the collection of just and owing debts. Unfair or deceptive
11         collection practices undermine the public confidence which is essential to
12         the continued functioning of the banking and credit system and sound
           extensions of credit to consumers.
13

14          (2) There is need to ensure that debt collectors and debtors exercise their
15
            responsibilities to another with fairness and honesty and due regard or the
            rights of the other.
16

17          (b) It is the purpose of this title to prohibit debt collectors from engaging in
            unfair or deceptive acts of practices in the collection of consumer debts and
18
            to require debtors to act fairly in entering into and honoring such debts, as
19          specified in this title.
20
        4. While many violations are described below with specificity, this Complaint
21
     alleges violations of the statutes cited in their entirety.
22
        5. The TCPA was designed to prevent calls like the ones described herein, and
23
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
24
     intended to give consumers a choice as to how corporate entities may contact them
25
     and to prevent the nuisance associated with automated or prerecorded calls.
26
                                 JURISDICTION & VENUE
27

28

                                                  2
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 3 of 8 Page ID #:3




1       6. Plaintiff re-alleges and incorporates herein by reference the allegations in
2    each and every paragraph above, fully set forth herein.
3      7. The Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15
4    U.S.C. § 1681
5       8. The venue is proper pursuant to 28 U.S.C. §1391(b)(1).
6                              GENERAL ALLEGATIONS
7       9. Plaintiff Joshua Gutierrez (hereinafter “Plaintiff”) is an individual residing
8    in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
9       10. At all relevant times herein, Capital One Credit Union was a company
10   engaged, by the use of mail, email, and telephone, in the business of collecting a
11   debt from Plaintiff, and a “consumer debt,” as defined by Cal. Civ. Code
12   §1788.2(f).
13      11. At all relevant times, Defendant acted as a “debt collector” within the
14   meaning of Cal. Civ. Code §1788.2(c)
15      12. Plaintiff opened a credit card account issued by Capital One Credit Union
16   sometime in early 2014.
17      13. The credit card account extended to Plaintiff was primarily for personal,
18   family or household purposes and is therefore a “debt” as that terms is defined by
19   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
20      14. Defendant has been attempting to collect on a debt that originated from
21   monetary credit that was extended primarily for personal, family, or household
22   purposes, and was therefore a “consumer credit transaction” within the meaning of
23   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
24      15. Because Plaintiff, a natural person allegedly obligated to pay money to
25   Defendant rising from what Plaintiff is informed and believes was a consumer
26   credit transaction, the money allegedly owed was a “consumer debt” within the
27   meaning of California Civil Code § 1788.2(f) of the Rosenthal Act.
28

                                               3
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 4 of 8 Page ID #:4




1       16. Plaintiff is informed and believes that Defendant is one who regularly
2    collects or attempts to collect debts on behalf of themselves, and is therefore a
3    “debt collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the
4    Rosenthal Act, and thereby engages in “debt collection” within the meaning of the
5    California Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a
6    “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
7    Act.
8       17. Plaintiff’s account was an unsecured credit account and Plaintiff began
9    making payments on the account soon after opening the account and making
10   purchases/charges.
11      18. Plaintiff eventually became financially unable to continue making
12   payments on his account.
13      19. Defendant began contacting Plaintiff to inquire about the status of the
14   account and to collect payment.
15      20. Plaintiff subsequently retained counsel to assist in dealing with Defendant’s
16   account and to seek some type of financial relief.
17      21. Counsel for Plaintiff sent Defendant a certified letter confirming
18   representation of Plaintiff and informing Defendant that it was to no longer contact
19   Plaintiff directly and that all calls/letters/collection efforts were to no longer be
20   directed at Plaintiff.
21      22. The contents of the letter also informed Defendant that Plaintiff was
22   withdrawing his consent to be contacted on his cellular telephone.
23      23. Plaintiff’s notice was sent to Defendant on January 28, 2020 via certified
24   mail. Defendant received the certified notice on February 3, 2020.
25      24. Defendant continued to call Plaintiff after the January 28, 2020 certified
26   notice of representation and revocation of consent was sent.
27      25. Defendant diligently continued to call Plaintiff’s cell phone multiple times
28   each day.
                                               4
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 5 of 8 Page ID #:5




1       26. Through the end of 2020 Defendant continued to call Plaintiff daily.
2       27. Defendant would use an automatic dialing machine when placing the calls
3    to Plaintiff.
4       28. Defendant would use a pre-recorded voice when calling Defendant.
5       29. Defendant would leave pre-recorded messages for Plaintiff.
6       30. Defendant’s autodialing machine contains the capacity to randomly dial
7    numbers.
8       31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
9    to Defendant despite Defendant being notified that Plaintiff had retained counsel
10   to deal specifically with the debt owed to Defendant.
11      32. Defendant’s calls were frequent in nature and continued despite receiving
12   written notice that Plaintiff was represented by an attorney and that all calls to
13   Plaintiff’s cellular telephone were to stop.
14      33. Plaintiff received over 15 pre-recorded calls after the January 28, 2020
15   certified letter was received by Defendant.
16

17
                               FIRST CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
18                           (Cal. Civ. Code §§ 1788-1788.32)
19                                  (Against Defendant)
20
        34. Plaintiff realleges and incorporates herein the allegation in each and every
21
     paragraph above as though fully set forth herein.
22
        35. Plaintiff provided written notice that he was represented by an attorney by
23
     sending Defendant a letter with the name, address, and contact information of his
24
     attorney and informed Defendant that he was represented.
25
        36. The contact information of Plaintiff’s counsel was provided in the notices
26
     that were sent to Defendant.
27

28

                                                5
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 6 of 8 Page ID #:6




1       37. Defendant continued to call and attempt to make contact with Plaintiff
2    despite receiving notice of representation and being informed that Plaintiff had
3    retained counsel in an effort to deal with the debt that was owed to Defendant.
4       38. The calls and communications made by Defendant to Plaintiff were not
5    related to statements of Plaintiff’s account and were attempts to collect a debt.
6       39. Plaintiff received at least fifteen calls from Defendant after he informed
7    Defendant that he retained an attorney.
8       40. The notice that Plaintiff sent to Defendant included the name of Plaintiff’s
9    attorney, the address of Plaintiff’s attorney, and the phone number of Plaintiff’s
10   attorney.
11      41. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
12   receiving noticed that Plaintiff had retained an attorney.
13

14
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
15                           (Cal. Civ. Code §§ 1788-1788.32)
16                                  (Against Defendant)
17
        42. Plaintiff realleges and incorporates herein the allegation in each and every
18
     paragraph above as though fully set forth herein.
19
        43. Defendant placed over 15 calls to Plaintiff.
20
        44. Plaintiff was contacted multiple times per day by Defendant
21
        45. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 15
22
     times in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
23

24
                               THIRD CAUSE OF ACTION
25                               (Violation of the TCPA)
26
                                     (47 USC § 227)
                                   (Against Defendant)
27

28

                                                6
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 7 of 8 Page ID #:7




1       46.Plaintiff realleges and incorporates herein the allegation in each and every
2    paragraph above as though fully set forth herein.
3       47.Defendant was informed that Plaintiff revoked his consent to be contacted
4    by Defendant in January of 2020.
5       48.Defendant called Plaintiff repeatedly since Plaintiff withdrew her consent to
6    be contacted by an automatic dialing machine on his cellular telephone.
7       49.Defendant ignored the notice, sent through certified mail, and continued to
8    contact Plaintiff on his cellular telephone.
9       50.The certified notice was unequivocal in its language regarding attorney
10   representation and revocation of consent.
11      51.Consequently, Defendant had “actual” knowledge of its violation of the
12   TCPA.
13      52.Alternatively, Defendant should have known its conduct violated the TCPA.
14      53.Defendant continued to use a pre-recorded voice when placing unauthorized
15   calls to Plaintiff’s cellular telephone.
16      54.Defendant would contact Plaintiff multiple times each day regarding
17   payment on the accounts.
18      55.Defendant placed the above cited calls using an artificial or prerecorded
19   voice to deliver the collection messages without Plaintiff’s prior express consent.
20      56.Defendant contacted Plaintiff at least 15 (fifteen) times after he revoked his
21   consent to be contacted on his cellular telephone and informed Defendant he was
22   represented by counsel.
23      57.Defendant Plaintiff was still contacted multiple times each day on his
24   cellular telephone despite receiving notice of Plaintiff’s revocation of consent.
25      58.These calls were made to Plaintiff’s cellular telephone and were not calls for
26   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(A)(iii).
27      59.The calls Plaintiff received were pre-recorded or used an artificial voice.
28

                                                 7
     Case 2:21-cv-03978-SB-JEM Document 1 Filed 05/12/21 Page 8 of 8 Page ID #:8




1       60.Plaintiff expressly revoked any consent that may have previously been given
2    to Defendant to be contacted by an automatic dialing machine in January of 2020.
3       61.The calls placed by Defendant were willful and made despite having
4    knowledge that Plaintiff revoked his consent to be contacted by Defendant on his
5    cellular telephone.
6       62.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
7    §227(b)(1)(A)(iii).
8                                PRAYER FOR RELIEF
9    WHEREFORE, Plaintiff prays for judgment as follows:
10            a. An award of actual damages pursuant to California Civil Code
11                §1788.30(a), as will be proven at hearing, which are cumulative and
12                in addition to all other remedies provided for in any other cause of
13                action pursuant to California Civil Code §1788.32.
14            b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ.
15                Code §1788.30(b), which are cumulative and in addition to all other
16                remedies provided for in California Civil Code §1788.32; and
17            c. An award of costs of litigation and reasonable attorney’s fees pursuant
18                to Cal. Civ. Code §1788.30(c).
19            d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
20                §227(b)(3)(C) for each and every violation.
21            e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting
22                such conduct in the future.
23
                                                    Gale, Angelo, Johnson, & Pruett,
                                            P.C.
24   Dated:       May 12, 2021                             By: /s/ Joe Angelo
25                                                  Joe Angelo
                                                    Elliot Gale
26
                                                    Attorneys for Plaintiff
27

28

                                                8
